277 F.2d 460
FIRST BANK STOCK CORPORATION, Petitioner,v.BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.
No. 16337.
United States Court of Appeals Eighth Circuit.
March 16, 1960.

On petition for review of order of Board of Governors of Federal Reserve System.
Joseph H. Colman, W. F. Marquart and John G. Dorsey, Minneapolis, Minn., for petitioner.
Samuel D. Slade, and John G. Laughlin, Attys., Department of Justice, Washington, D. C., for respondent.
PER CURIAM.


1
Petition for review of order of Board of Governors of Federal Reserve System dated July 21, 1959, dismissed as moot, without prejudice and without costs.